El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Están pendientes de resolución en este recurso nna moción de desestimación y el caso en su fondo.
La moción de desestimación se funda en que el escrito de apelación no fné notificado al demandado Antonio Ramírez, que es una parte interesada en el litigio.
La demanda se entabló por Cipriano Manrique contra el dicho Ramírez y contra la sucesión de sn esposa Eugenia Matute, compuesta de sus hijos Juan, Joaquín y Dolores Jiménez Matute y del viudo, en cobro de nna deuda contraída por la sociedad de gananciales Ramírez-Matute. La sentencia se dictó contra todos los demandados. La apelación se interpuso por los demandados Juan, Joaquín y Dolores Jiménez Matute, quienes se limitaron a notificar su escrito al demandante Manrique.
*254No hay duda alguna que Ramírez es una parte intere-sada con derecho a que se le notifique la apelación y si él hubiera guardado silencio la moción hubiera tenido que ser declarada con lugar. Pero Ramírez al ser notificado de la moción de desestimación presentó a esta Corte Suprema un escrito jurado en el que hace historia del caso y termina diciendo:
“Y que con el fin de que la apelación establecida pueda sustan-ciarse basta confirmar o revocar dicha sentencia,; por el presente libremente y sin ninguna reserva, me doy por notificado en forma legal de la moción de apelación de los Jiménez Matute; y al pro-pio tiempo acepto libremente cualquier perjuicio que pueda ocasio-nárseme con la revocación o modificación de la indicada sentencia.”
Esto cura por completo el defecto de que quiso tomar ventaja el demandante y apelado.
Del tomo 2, pág. 328 de la obra titulada “California Jurisprudence,” transcribimos lo que sigue:
“Está bien establecido que una corte de apelaciones puede ad-quirir jurisdicción sobre una apelación tanto mediante la compare-cencia voluntaria de una parte contraria como por la notificación a ésta del escrito de apelación. El requisito de que el escrito de apelación se notifique a la parte contraria se exige para la protec-ción de dicha parte, y la notificación del escrito, al igual que el diligenciamiento de una citación, puede ser renunciada por la parte o su abogado, y queda renunciada por una comparecencia volunta-ria.” 2. Cal. Jur. 328.
La regla resulta verdaderamente equitativa en este caso en que en realidad de verdad las verdaderas partes conten-dientes son los apelantes y el demandante-apelado, pues si bien Ramírez es parte interesada y responsable si la sen-tencia se confirma, su responsabilidad es ilusoria dado su estado do insolvencia demostrado durante el curso del li-tigio.
Habiendo llegado a la anterior conclusión o sea a la de que no procede desestimar el recurso, estudiaremos los mé-ritos del caso.
*255La demanda base del pleito se- radicó el 8. de septiembre de 1924 y, copiada a la letra-en lo pertinente? es-' como signe :
“Comparece Cipriano Manrique estableciendo demanda contra Antonio Ramírez y la Sucesión de su esposa Doña Eugenia Matutey- como causa de acción alega:
“l9. Que el demandante es vecino de Caguas, casado, mayor de edad y con establecimiento abierto en dicha ciudad de Caguas.
“2°. Que el demandado Antonio Ramírez González és vecino de Caguas, mayor de edad, propietario y estuvo casado con Doña Eugenia Matute hasta el día 17-del mes de marzo del año 1921, en que.falleció sin haber otorgado testamento siendo sus parientes más inmediatos, sus hijos, Juan, Joaquín y Dolores Jiménez Matute y' el cónyuge superviviente, los cuales han aceptado la herencia.
“39. Que estando casado Don Antonio Ramírez con Doña Eugenia Matute'y allá por el mes de junio de 1920 empezó a tomar 'mercaderías en el establecimiento del demandante y por este motivo se originó entre ambos una cuenta corriente por mercaderías vendi-das y entregadas, cuya cuenta hasta el día primero de marzo de1 1921, en que fue liquidada arrojaba un saldo de tres mil cincuenta y siete dollars sesenta y siete centavos ($3,057.67) a favor del de-mandante. Se acompaña y se .hace parte de esta demanda una co-pia de la cuenta corriente.
“49. Que fué convenido entre las partes que dicha cantidad de-vengaría interés al '1% mensual y dichos intereses sobre el 'saldo mencionado en la alegación anterior hasta el' día 31 de agosto dé 1924, ascienden a mil ciento noventa- y do's dollars cuarenta- y-nueve-centavos ($1,19-2.49) cuya cantidad, unida al saldo mencio-nado en la alegación anterior hace un total de cuatro mil doscien-tos cincuenta dollars diez y seis centavos ($4,250.16) los cuales no-han pagado los demandados en todo ni en parte, a pesar de haber sido requeridos para ello.’*
La cuenta corriente que se acompaña ocupa doce pági-nas de la transcripción. Comienza en junio 7, 1920 y ter-mina en marzo 1, 1921.
Los demandados-apelantes éxcepcionaron la demanda y-la. corte, resolviendo sus excepciones, dijo:
“Considerada la excepción previa a la demanda de que la ac-ción está prescrita, a tenor del' artículo 1868,' apartado 4, del Có-*256digo Civil, pues en cuanto a la otra excepción de falta de causa de acción, se desistió de ella, y alegándose en la demanda que la cuenta fué liquidada de conformidad entre las partes el 1 de Marzo de 1921, existiendo además un convenio sobre pago de intereses, la acción no ba prescrito y se declara sin lugar dicha excepción previa, visto el caso de Hernández v. Pérez et al, 17 D.P.R. 612, y se concede a los demandados comparecientes Juan, Joaquín y Dolores Jiménez Ma-tute, el término de diez días para contestar.”
Contestaron los dichos demandados. Dos contestaciones, a las que luego liaremos referencia, fueron radicadas como' del otro demandado Ramírez. Fué el pleito a juicio y la Corte finalmente dictó sentencia condenando a Ramírez y a los Jiménez Matute a pagar al demandante $4,250.16 con más. los intereses al doce por ciento anual desde el 8 de septiem-bre de 1924, sin costas.
En el alegato de los apelantes Jiménez Matute se seña- • lan seis errores. El primero se refiere a la cuestión de-prescripción.
A nuestro juicio tienen razón los apelantes. El origen de la deuda consta de las alegaciones de la demanda y de la cuenta corriente acompañada a la misma, a saber: mer-caderías compradas por el matrimonio Ramírez-Matute al comerciante Manrique. La cuenta termina el 1 de marzo de 1921. Si bien figuran partidas posteriores, se refieren a los intereses cargados por Manrique. Sólo está firmada por Manrique. No contiene nota de aceptación alguna o de con-venio realizado en relación con la misma por parte de los demandados.
En el hecho cuarto de la demanda se expresa “que fué convenido entre las partes que dicha cantidad devengaría interés al uno por ciento mensual” y entonces se procede a calcular los intereses hasta el 31 de agosto de 1924. Pa-rece que la corte de distrito interpretó esta alegación como significando un nuevo convenio celebrado a partir del 1 de marzo de 1921, y ello no aparece que sea así, al menos ale-gado con la claridad debida. Por el contrario de la cuenta corriente acompañada a la demanda y hecha formar parte-*257de ella aparece que se venían cargando los mismos intereses con anterioridad.
Todo lo que surge, pnes, de la demanda con completa cla-ridad, es qne Manrique, comerciante, vendió a Eamírez, ca-sado con doña Eugenia Matute, madre de los demandados Jiménez Matute, mercaderías que el Io. de marzo de 1921, incluyendo intereses al uno por ciento mensual que se le ve-nía cargando por no pagarse a tiempo, importaban $3,057.67, según liquidación practicada por Manrique, valor al 30 de mayo siguiente. -)
Siendo ello así, esa suma de $3,057.67 debió ser cobrada por Manrique dentro del plazo de tres años que fija el ar-tículo 1868 del Código Civil Eevisado, que en lo pertinente dice:
“Art. 1868. — Por el transcurso de tres años prescriben las ac-ciones para el cumplimiento de las obligaciones siguientes:
“4®. —La de abonar a los poseedores la comida y babitaeión y a los mercaderes el precio de los géneros vendidos a otros que no lo sean o que siéndolo se dediquen a distinto tráfico.
“El tiempo para la prescripción de las acciones a que se refie-ren los tres párrafos anteriores se contará desde que dejaron de pres-tarse los respectivos servicios.”
Ese artículo es igual al 1967 del Código Civil Antiguo. Comentándolo Manresa se expresa así:
“Como resulta de la mera comparación de sus términos, se ban ampliado en el Código los límites de esta regla de prescripción esta-blecidos en las leyes de la Novísima Recopilación que hemos indicado antes, extendiéndola a todas las ventas realizadas por todos los mer-caderes en general, con excepción tan sólo de las hechas a los comer-ciantes que se dediquen a la misma clase de tráfico, cuya excepción se funda en una razón de conveniencia fácilmente apreciable en be-neficio del comercio para facilitar el tráfico y el desenvolvimiento del mismo.” 12 Manresa, Comentarios al Código Civil, 864.
I en relación con él bay una sentencia de la Corte Su-prema de España que contiene la siguiente doctrina:
*258“La cuestión fundamental sobre que versa el presente- recurso consiste en resolver si las obligaciones que por compra de géneros al fiado contrajo B en favor de A, cuyos derechos ostentan hoy su viuda e hijos menores, subsisten en la forma que lo fueron o han sido novados por los cuatro documentos privados de 28 de Febrero 1886, 31 de Enero 1888, 1 Mar. 1894 y 16 Abr. 1895.
“El fallo recurrido no infringe los preceptos contenidos en el número 4 del artículo 1967 del Código Civil, en relación con las de-más disposiciones de ese Cuerpo legal invocadas en el primer mo-tivo del recurso, porque al estimar la Audiencia la demanda de este pleito por las 2,367 pesetas reclamadas y sus intereses no lo ha hecho en el concepto del importe de géneros comprados al fiado, aunque éste fuera su origen, sino por razón del compromiso especial y con-creto contraído en los documentos privados de que se ha hecho men-ción, con los cuales fueron variadas notoriamente las condiciones de las obligaciones originarias, según revelan sus términos, dejando en poder del deudor las cantidades por éste debidas en concepto de préstamo con intereses y desapareciendo por tal modo aquéllas, a tenor de lo prescrito en el primer caso del art. 1203.” Scaevola— Jurisprudencia del Código Civil- — Anuario 1906, p. 592.
Si Manrique al terminarse la cuenta corriente liuMera novado el contrato, esto es, si al pie de la cuenta corriente pasada hubiera obtenido el reconocimiento del deudor y trans-formado el saldo en una obligación personal independiente, o hubiera según la práctica general del comercio en tales casos obtenido el otorgamiento a su favor por parte de Ra-mírez de uno o varios pagarés- — práctica que había seguido el propio Manrique anteriormente con el mismo Ramírez, según, parece desprenderse de la primera página de la cuenta corriente — , entonces sí se habría colocado en la situación que tuvo en mente la corte de distrito para declarar sin lugar la prescripción, y serían aplicables en favor suyo la senten-cia de la Corte Suprema de España que acabamos de citar y la de esta Corte Suprema de Puerto Rico que citó el juez de distrito en la resolución que dejamos transcrita.
No lo hizo y ha perdido su derecho porque su demanda al radicarse el 8 de septiembre de 1924 lo' fue después de tres años de haberse vendido las últimas mercaderías. '
*259 Sucede algo verdaderamente anormal en este caso con respecto al demandado Ramírez. Aparece primero una contestación firmada por el abogado A. L. López a nombre suyo, allanándose a que se dictara sentencia, y después otra firmada y jurada por el propio Ramírez, en la que consigna que nunca autorizó al abogado López para que lo representara en este caso, que bailándose en estado de insolvencia su intención babía sido no bacer nada en el litigio y que obligado por la circunstancia anterior a comparecer admitía que había comprado mercaderías a Manrique antes de marzo, 1921, por un precio convenido y ajustado en $3,051.00; que dicha operación se hizo entre el demandado y Manrique sin intervenir para nada su esposa; que niega que jamás conviniera el pago de intereses al uno por ciento, ni a ningún otro tipo y que dicha deuda no se pagó ni por el demandado ni por su esposa que falleció el 17 de marzo de 1921, porque no tuvieron recursos disponibles.
A nuestro juicio cualquiera que sea la extensión y la fuerza que se dé a las anteriores alegaciones, ellas no pueden per-judicar a los demandados Jiménez Matute que alegaron en favor suyo la prescripción. La sentencia desde luego deberá. subsistir en cuanto a Ramírez, ya que él pudiendo alegar en su favor la prescripción no lo hizo. Nada puede impedir a un deudor pagar sus deudas por encima de los preceptos del Código relativos a la prescripción.
La circunstancia de que los demandados Jiménez Matute retiraran su excepción general de falta de hechos suficientes para, determinar una causa de acción, no tiene la importancia que le atribuye el apelado Manrique. Los dichos demandados habían formulado separadamente las excepciones de falta de hechos y la de prescripción y aunque ésta en su última esencia pueda comprenderse en la primera, no cabe considerarla renunciada por el abandono de la primera. Ellos lo que hicieron fué abandonar lo general e indeterminado para circunscribirse a lo especial y concreto.
Habiendo llegado a las anteriores conclusiones, no es ne-*260cesario estudiar y resolver los otros errores señalados. De la demanda surge que la acción está prescrita en cuanto a los demandados que alegaron su derecho y por tanto en cuanto a ellos debe revocarse la sentencia apelada.